STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

RONALD L. STEELE,                                                                         FILED
Claimant Below, Petitioner                                                             January 20, 2021
                                                                                   EDYTHE NASH GAISER, CLERK

vs.)   No. 19-1167 (BOR Appeal No. 2054375)                                        SUPREME COURT OF APPEALS
                                                                                       OF WEST VIRGINIA
                   (Claim No. 990042282)

THE WEST VIRGINIA OFFICE OF
INSURANCE COMMISSIONER,
Commissioner Below, Respondent

and

STEELE TRUCKING, INC.,
Employer Below, Respondent


                               MEMORANDUM DECISION
       Petitioner Ronald L. Steele, by Counsel Jerome J. McFadden, appeals the decision of the
West Virginia Workers’ Compensation Board of Review (“Board of Review”). The West Virginia
Office of Insurance Commissioner, by Counsel Melissa M. Strickler, filed a timely response.

       By ruling dated September 19, 2018, the claims administrator denied Mr. Steele’s request
to reopen his claim for a permanent partial disability evaluation. The Workers’ Compensation
Office of Judges (“Office of Judges”) affirmed the claims administrator’s Order on July 3, 2019.
This appeal arises from the Board of Review’s Order dated November 22, 2019, in which the
Board of Review affirmed the decision of the Office of Judges.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision is appropriate under Rule 21 of the Rules of Appellate Procedure.

       On December 8, 1998, Mr. Steele sustained an injury to his back, among other injuries,
while working as a coal truck driver. On January 13, 1999, the claims administrator found the
                                                  1
claim compensable for contusion of the chest wall, neck sprain, and lumbosacral sprain. Mr. Steele
was awarded temporary total disability benefits from December 8, 1998, through June 20, 1999.
On December 13, 2000, the Office of Judges affirmed a claims administrator’s Order of November
3, 1999, which granted Mr. Steele a 15% permanent partial disability award. In its decision, the
Office of Judges noted that the claim was compensable only for contusion of the chest wall, neck
sprain, and lumbosacral sprain. On September 18, 2001, Naeem Pervaiz, M.D., sought
authorization for a cystoscopy test regarding urological conditions related to the compensable
injury.

       In a letter dated September 12, 2018, Mr. Steele requested that his claim be reopened for a
permanent partial disability evaluation. The reopening request included, but was not limited to, his
urological condition. In support of his request, Mr. Steele submitted a final decision from the
Office of Judges dated July 18, 2002, in which Mr. Steele claims the Office of Judges held his
urological problems compensable, which warranted treatment in the claim based upon the request
of Naeem Pervaiz, M.D., Mr. Steele’s treating urologist. The Office of Judges stated:

         The record contains the report of Dr. Pervaiz, which states that the claimant
         began having [urological] difficulties following the work-related incident of
         December 8, 1998. It is the doctor’s opinion that these problems are being
         caused by the claimant’s pain from the compensable low back injury. Dr. Pervaiz
         requested approval for this cystoscopy in order to rule out urethral stricture and
         neuromuscular bladder dysfunction. No evidence was submitted to refute Dr.
         Pervaiz’s finding, so therefore, based on his opinions, the Division’s Order will
         be reversed. A cystoscopy is now authorized.

Mr. Steele further argued that pursuant to Hammons v. WVOIC, 235 W. Va. 577, 775 S.E.2d 458
(2015), the claims administrator had an affirmative obligation to refer him for a permanent partial
disability examination. He also asserted that the claims administrator’s Order of October 11, 1999,
which closed the claim for temporary total disability benefits, did not provide him notice of his
right to request a permanent partial disability evaluation.

        By claims administrator’s Order dated September 19, 2018, Mr. Steele’s request to reopen
his claim for a permanent partial disability evaluation was denied. The claims administrator
indicated that the decision was based upon the following:

         The Order dated July 18, 2002, reversed the denial of the Division’s Order of
         March 12, 2002, which denied a cystoscopy; there is no Order accepting bladder
         or sexual dysfunction as compensable in your claim.

Mr. Steele protested the claims administrator’s decision and argued that the July 18, 2002,
Decision of the Office of Judges established the compensability of his urological conditions and
the matter was res judicata. He also asserted that he is entitled to a permanent partial disability
exam when the Old Fund fails to give notice of a right to a permanent partial disability exam under
West Virginia Code § 23-4-22.

                                                 2
        In a Final Decision dated July 3, 2019, the Office of Judges found that Mr. Steele’s
urological condition was not a compensable component of the claim simply because diagnostic
testing was authorized for further evaluation of his urological complaints. The Office of Judges
noted that West Virginia Code of State Rules § 85-20-21 specifically permits the authorization of
treatment for a non-compensable condition when it is determined that the non-compensable
condition is preventing recovery by aggravating the occupational injury, which does not rise to the
level of a finding of compensability for the condition which is being evaluated. The mere fact that
a condition is investigated or evaluated does not make that condition compensable. Evaluation
merely provides information to the physician about a claimant’s overall condition. The Office of
Judges found that Mr. Steele failed to produce any evidence to show that a compensable urological
condition had been recognized in this claim. Therefore, it was found that Mr. Steele failed to show
an aggravation or progression of a compensable condition or some new facts not previously
considered that would entitle him to a reopening of the claim for a permanent partial disability
evaluation. Additionally, the Office of Judges addressed Mr. Steele’s Hammons argument by
determining that the record shows that he received an initial permanent partial disability
evaluation, as well as an award of permanent partial disability, for all of the recognized
compensable conditions in the claim.

        In addressing Mr. Steele’s argument that the claims administrator’s Order of October 11,
1999, which closed the claim for temporary total disability benefits, failed to notify him of his
right to a permanent partial disability evaluation as required by West Virginia Code § 23-4-22, the
Office of Judges found his reliance on the statute was misplaced. The Office of Judges found that
the statute only pertains to claims in which no permanent partial disability award has been made.
Specifically, West Virginia Code § 23-4-22 states:

           In every instance, a claim shall be a case in which no award has been made for
           the purposes of section sixteen of this article. 1 In every claim closed after the
           effective date of the section, the commission shall give notice to the parties of
           the claimant’s right to a permanent partial disability evaluation.

The Office of Judges found that the provisions of West Virginia Code § 23-4-22 do not apply in
Mr. Steele’s claim, as his compensable conditions were properly evaluated for permanent
disability, and he was granted a 15% permanent partial disability award for his compensable
conditions. Accordingly, the claims administrator’s Order of September 19, 2018, was affirmed
because Mr. Steele failed to show by a preponderance of the evidence that he is entitled to a
reopening of the claim for a new permanent partial disability evaluation. The Board of Review
adopted the findings of fact and conclusions of law of the Office of Judges and affirmed the
decision in an Order dated November 22, 2019.


       1
          West Virginia Code § 23-4-16 establishes jurisdictional time limits for the reopening of
claims. It holds that in claims closed without the entry of a permanent partial disability award, a
claimant’s request to reopen must be made within five years of the date the claim was closed. In
claims in which a permanent partial disability award has been entered, the request for reopening
must be filed within five years of the date of the initial permanent partial disability award.
                                                   3
         After review, we agree with the decision of the Office of Judges, as affirmed by the Board
of Review. The claim is compensable only for contusion of the chest wall, neck sprain, and
lumbosacral sprain pursuant to the claims administrator’s Order dated January 13, 1999. The
Office of Judges correctly found that Mr. Steele’s request for a reopening of his claim for a
permanent partial disability evaluation was unrelated to the compensable injury. His compensable
conditions have been properly evaluated, and he was granted a 15% permanent partial disability
award. As such, the provisions of West Virginia Code § 23-4-22 do not apply in his claim. Mr.
Steele’s argument that the issue of reopening is res judicata is not tenable because the issue of
whether his urological conditions are related to this claim has never been litigated previously. Any
litigation regarding the authorization for evaluation of Mr. Steele’s condition is not the same legal
issue and therefore, it cannot be res judicata regarding the request for a permanent partial disability
evaluation.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.


                                                                                            Affirmed.

ISSUED: January 20, 2021

CONCURRED IN BY:
Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                  4